Citation Nr: 1814688	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a bilateral knee disability has been received.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1979 to March 1979.

This appeal before the Board of Veterans' Appeals (Board) arose from a February 2014 rating decision in which the RO in Providence, Rhode Island determined that new and material evidence had not been received to reopen claims for service connection for tendonitis of the left and right knees (also claimed as knee condition), denied service connection for an acquired psychiatric disorder (to include anxiety and depression), and denied a TDIU.  The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in Philadelphia, Pennsylvania.  The Veteran filed a notice of disagreement (NOD) later in February 2014.  A statement of the case (SOC) was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In January 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

As regards the current characterization of the appeal, in the April 2014 SOC, the agency of original jurisdiction (AOJ) characterized the Veteran's knee claim as a request to reopen the previously denied  claim for service connection for right and left knee tendonitis.  The AOJ also separately adjudicated the issues of entitlement to service connection for severe medial compartment degenerative joint disease of the right and  left knees  knee on a de novo basis.  However, a claim for service connection for a bilateral knee disability (identified as a knees condition) was initially denied in an October 1979 rating decision on the basis that the Veteran's claimed bilateral knee disability existed prior to service and was not aggravated therein.  The Veteran did not appeal this decision and new and material evidence pertaining to the claim for service connection for a bilateral knee disability was not received during the one year appeal period following the notice of the October 1979 rating decision.  Hence, the October 1979 rating decision is final.  See 38 U.S.C. § 7105 (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims based upon distinctly diagnosed diseases or injuries should be considered distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).  The Velez court specifically cautioned against reflexively finding a new diagnosis was a new claim, because it could prevent a claimant's entitlement to an earlier effective date under 38 C.F.R. § 3.156(c) (2017).  Velez, 23 Vet. App. at 204. 

Here, the Board finds that the Veteran's current claim for service connection for a bilateral knee disability (including, but not limited to, severe medial compartment degenerative joint disease) is not separate and distinct from the previously denied claim for service connection for a knees condition.  The Veteran's contentions regarding the current claim are essentially identical to the contentions regarding the previously denied claim, to the extent that he has contended that his claimed bilateral knee disability had its onset in service.  Since the claim for service connection for a bilateral knee disability has been finally adjudicated at the AOJ level, the Board must initially determine whether new and material evidence has been submitted with regard to the current claim for service connection for a bilateral knee disability.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of this claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterization of the knee issues by the AOJ, the Board has recharacterized that portion of the appeal as a single issue of whether new and material evidence to reopen a claim for service connection for a bilateral knee disability has been received, as reflected on the title page.

As for the matter of representation, the Board notes that the Veteran was previously represented by private attorney David L. Huffman (see an October 2013 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In August 2014, VA revoked this attorney's authority to represent VA claimants.  The Veteran was informed that he was not represented by any individual or organization in an April 2015 letter.  Also, he discussed the matter of representation with the undersigned VLJ during the January 2017 hearing and he indicated that he wished to represent himself for purposes of the matters on appeal.  Given that, and because the Veteran has not since appointed any other individual or organization as his representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.

For reasons expressed below, the matters on appeal are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal, prior to appellate consideration, is warranted.  Specifically, the record reflects that there are potentially pertinent records outstanding.

The claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Lebanon, Pennsylvania (to include from the VA Community Based Outpatient Clinic (CBOC) in Camp Hill, Pennsylvania) (dated to March 2009) and from the VAMC in Coatesville, Pennsylvania (dated to June 2013).  The Veteran reported on several occasions, including during a July 2014 telephone communication with the AOJ (see a July 2014 "Report of General Information" form (VA Form 27-0820)), that he received treatment for his knees at the VAMC in Philadelphia, Pennsylvania.  Also, he reported during the January 2017 hearing that he continued to receive VA treatment for his claimed knee and psychiatric disabilities.  Hence, there are additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, a February 2010 letter from T.W. Ponessa & Associates Counseling Services, Inc. (T.W. Ponessa) and the Veteran's Social Security Administration (SSA) disability records reflect that he has received psychiatric treatment at T.W. Ponessa and from H. Wells.  A review of the claims file indicates that the Veteran's complete treatment records from these treatment providers have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The Board also points out that any decision with respect to the claim for service connection for a psychiatric disability and the petition to reopen the claim for service connection for a bilateral knee disability will affect the claim for a TDIU. Hence, the TDIU claim is inextricably intertwined with the service connection claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VAMC in Lebanon, Pennsylvania (including all records from the CBOC in Camp Hill, Pennsylvania) (dated from March 2009); the VAMC in Coatesville, Pennsylvania (dated from June 2013); and the VAMC in Philadelphia, Pennsylvania (dated from March 1979).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file. 

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more matter(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, his complete treatment records for a knee disability and a psychiatric disability from T.W. Ponessa & Associates Counseling Services, Inc. and H. Wells, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the petition to reopen the claim for service connection for a bilateral knee and the claims for service connection for a psychiatric disability and for a TDIU in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims in April 2014), and all legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran a supplemental SOC that includes discussion of the reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


